      Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 1 of 16
                                                                                       FILED
                                                                            John E. Triplett, Acting Clerk
                                                                             United States District Court

                                                                        By MGarcia at 11:55 am, Sep 02, 2020



               In the United States District Court
               for the Southern District of Georgia
                        Waycross Division

    DAVID C. CHRISTIAN and SHANNON
    H. CHRISTIAN,

         Plaintiffs,
                                                    No. 5:19-CV-034
         v.

    THE OKEFENOKEE CHARLTON TRUST,
    W. HAMPTON BEESLEY, as Trustee
    of the Okefenokee Charlton
    Trust, AMERICAN MGMT FOUNDATION
    TRUST, AMERICAN MGMT TRUST
    d/b/a TAYLOR REPO, AMERICAN
    MGMT FOUNDATION, WILLIAM GLENN
    JOHNS, TERRELL SHEEN, PATRICK
    BROOKS, MARIE SHANELL SMITH,
    KELLY BROOKS and DOES 1 TO 50,

         Defendants.

                                       ORDER

        There are several motions before the Court in this matter.

First,     there     are   four   motions   to   dismiss   Plaintiffs    Amended

Complaint, dkt. no. 43. 1 Those motions include: (1) Defendants

Okefenokee Charlton Trust (“Okefenokee”), W. Hampton Beesley, as

Trustee       of   the   Okefenokee   Charlton    Trust,   and   American        MGMT

Foundation Trust’s Motion to Dismiss, dkt. no. 46, (2) Defendants

William Glenn Johns, Marie Shanell Smith, and American MGMT Trust


1 Plaintiffs are proceeding pro se. As such, the Court will construe the Amended
Complaint more liberally than one drafted by a lawyer. See Tannenbaum v. U.S.,
148 F.3d 1262, 1263 (11th Cir. 1998).
   Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 2 of 16



d/b/a Taylor Repo’s Motion to Dismiss, dkt. no. 51, (3) Defendant

Kelly Brooks’ Motion to Dismiss, dkt. no. 67, and (4) Defendant

Patrick Brooks’ Motion to Dismiss, dkt. no. 75. Each of these

motions is fully briefed and ripe for review. See Dkt. Nos. 53,

74, 88, 103, 109, 113 (Trust Defendants’ Motion); Dkt. Nos. 77, 86

(Individual Defendants’ Motion); Dkt. Nos. 78, 93, 100 (K. Brooks’

Motion); Dkt. Nos. 87, 98, 104 (P. Brooks’ Motion). In addition,

Plaintiffs have filed a Motion to Deposit, dkt. no. 85, and a

Motion for Leave to Serve a Third Party Subpoena, dkt. no. 171.

These motions are also fully briefed and ripe for review. See Dkt.

Nos. 91, 96, 99, 105, 108, 112 (Motion to Deposit); Dkt. Nos. 172,

173 (Motion to Leave).

     For the following reasons, Plaintiffs’ federal causes of

action are DISMISSED WITH PREJUDICE and Plaintiffs’ remaining

state   causes   of   action   are   DISMISSED   WITHOUT   PREJUDICE.    Any

remaining motions are DENIED as moot.

                           FACTUAL BACKGROUND

     This case arises out of the attempted foreclosure of 29869 SR

121 Folkston, Georgia 31537 (the “Property”). Dkt. No. 43 ¶ 27.

Plaintiffs, David and Shannon Christian, purchased the Property

from Defendant Johns, via warranty deed, in June 2013. Id. ¶¶ 12-

13. The Property is subject to a security deed held by Okefenokee.

See Dkt. No. 43-1 at 11-14. In March 2019, Okefenokee attempted to




                                      2
      Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 3 of 16



foreclose on the Property after Plaintiffs purportedly failed to

timely pay the Property’s property taxes. Id. ¶¶ 27, 31.

        As far as the Court can discern, Plaintiffs allege that after

years of alleged misdeeds and misrepresentations by the various

Defendants         about       the    Property,       Defendant     Johns—through      his

attorney (Defendant P. Brooks), his bookkeeper (Defendant Smith),

and     the   remaining         Defendants—attempted           to   foreclose    on    the

Property      in     a     concerted     effort       to    pressure     Plaintiffs     to

renegotiate two “lease-to-own” property agreements Plaintiffs have

with Defendant Johns (or his various trusts). Id. ¶¶ 16, 26, 27,

28, 29. 2

        Based on these facts, Plaintiffs allege eleven causes of

action. Each are alleged against all Defendants. The causes of

action      are    (1)     violation         of   Georgia    and    Federal     Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, dkt. no. 43

¶ 35, (2) violation of the Federal Debt Collection Protection Act

(“FDCPA”),         id.     ¶    36,     (3)       “defective     foreclosure      closing

disclosure,”        id.    ¶    37,    (4)    violation     of    the   Deceptive     Trade

Practices Act (“DTPA”), id. ¶ 38, (5) “blackmail/extortion,” id.



2 Additionally, Plaintiffs allege: (1) Defendant Johns misrepresented the
quality of their mobile home and utilities available to them during the sale
process, dkt. no. 43 ¶¶ 14, 22; (2) Defendant K. Brooks misrepresented, forged,
and failed to timely file various documents related to the closing of the
Property, including the deed, warranty deed, and title insurance, id. ¶¶ 14,
17; and (3) Defendant Johns (or his agents) misrepresented the amount of debt
owed under the security deed and insisted Plaintiffs make their monthly payments
to various other entities apart from the entity listed on their Security Deed,
id. ¶¶ 15, 18, 31.


                                                  3
      Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 4 of 16



¶ 39, (6) fraud, id. ¶ 40, (7) civil conspiracy (to commit fraud),

id. ¶ 41, (8) intentional infliction of emotional distress, id.

¶ 42, (9) nuisance, 3 id. ¶ 43, (10) perjury, id. ¶ 44, and (11)

violations of Georgia’s Residential Mortgage Act, id. ¶ 45.

                            PROCEDURAL BACKGROUND

        Plaintiffs commenced this action by filing a six-page form

Complaint      against   three   Defendants   (Okefenokee,      Beesley,    and

American MGMT) asserting claims for RICO Violations, mail fraud,

blackmail, and violations of the Fair Debt Collection Practices

Act and the Truth in Lending Act. Dkt. No. 1 at 3. Defendants then

moved to dismiss, or in the alternative, for a more definite

statement. See Dkt. No. 13. On August 13, 2019, the Court denied

the then-Defendants’ motion to dismiss but granted their motion

for a more definite statement (the “Repleading Order”). Dkt. no.

32. Therein, the Court provided Plaintiffs with an opportunity to

file an amended complaint within 14 days of the Order. Id. at 6.

        In response, Plaintiffs filed their Amended Complaint. Dkt.

No. 43. Therein, Plaintiffs added six claims and seven Defendants,

bringing a total of eleven claims against ten Defendants (as

outlined above). Plaintiffs also filed a fifteen page Local Rule

9.1     RICO    Statement    (“RICO   Statement”).      While    Defendants’

respective motions to dismiss were pending, Plaintiffs filed a


3 Plaintiffs’ actual claim is for “unlawful interference with property rights;”
however, as described in the Complaint, this cause of action is most cognizable
as a nuisance claim and the Court will construe it as such. See id.


                                      4
   Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 5 of 16



motion for leave to file a second amended complaint, followed by

an amended motion for leave to file a second amended complaint.

Dkt. Nos. 114, 120 (respectively). The Court denied both motions

because Plaintiffs failed to describe “their proposed amendments

in any way that allows the court to determine whether an amendment

would be in the interest of justice [or] consistent with the

Federal   Rules”   and   did   not   attach   a   proposed   second   amended

complaint for the Court to review. Dkt. No. 128 at 3.

     After   the   Court   denied     Plaintiffs’     motions,   Plaintiffs

renewed their motion for leave to file a second amended complaint,

dkt. no. 132, to which they attached a Second Amended Complaint,

dkt. no. 132-1, that they later “finalized,” see dkt. no. 175-1

(“Completed Second Amended Complaint”). On August 13, 2020, the

Magistrate Judge denied Plaintiffs’ Renewed Motion, explaining

Plaintiffs’ Completed Second Amended Complaint’s “rel[iance] upon

vague and conclusory allegations of wrongdoing[] coupled with a

sprawling and disconnected narrative” violated the Federal Rules

of Civil Procedure and the rule against shotgun pleadings. Dkt.

No. 182 at 13.

                               LEGAL STANDARD

     A district court has the “inherent authority to control its

docket and ensure the prompt resolution of lawsuits,” including

the ability to dismiss complaints that do not comply with Federal

Rules of Civil Procedure 8(a)(2) and 10(b). Vibe Micro, Inc. v.


                                      5
   Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 6 of 16



Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018) (quoting Weiland

v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th

Cir. 2015)). Under Rule 8(a)(2), a complaint must include a short

and plain statement of the case that fairly notifies defendants of

the legal claims against them, along with the supporting factual

basis for each claim. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rule 10(b) provides:

     A party must state its claims . . . in numbered
     paragraphs, each limited as far as practicable to a
     single set of circumstances. A later pleading may refer
     by number to a paragraph in an earlier pleading. If doing
     so would promote clarity, each claim founded on a
     separate transaction or occurrence . . . must be stated
     in a separate count . . .

Fed. R. Civ. P. 10(b). “Complaints that violate either Rule 8(a)(2)

or Rule 10(b), or both, are often disparagingly referred to as

‘shotgun pleadings.’” Weiland, 792 F.3d at 1320. Shotgun pleadings

“fail to one degree or another, in one way or another, to give the

defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id. at 1323. The Eleventh

Circuit has expressed little tolerance for such pleadings because

they “waste scarce judicial resources, inexorably broaden the

scope of discovery, wreak havoc on appellate court dockets, and

undermine the public’s respect for the courts.” Vibe Micro, 878

F.3d at 1295.




                                   6
      Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 7 of 16



                                    DISCUSSION

I.      Plaintiffs’ Amended Complaint is a Shotgun Pleading.

        The Court, after reviewing Plaintiffs' Amended Complaint,

dkt. no. 43, finds that it is a shotgun pleading, and as such, the

Court does not reach all of the merits of Defendants' challenges

to the Amended Complaint in their respective Motions to Dismiss.

The    Court    dismisses   Plaintiffs’     Amended     Complaint   under   its

inherent authority to control its docket. 4

        The Eleventh Circuit has identified four general types of

shotgun pleadings: (1) those containing numerous causes of action

adopting the allegations of all proceeding counts; (2) those

“replete       with   conclusory,    vague,      and   immaterial   facts   not

obviously connected to any particular cause of action”; (3) those

that do not separate causes of action into separate counts; and

(4) those that assert multiple claims against multiple defendants

while failing to specify which defendants are responsible for which

acts or omissions. Weiland, 792 F.3d at 1320. Plaintiffs’ Amended

Complaint commits three of these sins, the combination of which

precludes Defendants from receiving “adequate notice of the claims

against them and the grounds upon which each claim rests.” Id. at

1323. Accordingly, Plaintiffs’ Amended Complaint is due to be

dismissed on shotgun pleading grounds.


4 The Defendants’ respective briefings also argue Plaintiffs’ Amended Complaint
is a shotgun pleading. Dkt. Nos. 46 at 3-6, 51 at 2-3 (by reference), 67 at 4—
7, 98 at 1—2 (by reference).


                                        7
   Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 8 of 16



       First, the Amended Complaint alleges “multiple counts where

each count adopts the allegations of all preceding counts, causing

each successive count to carry all that came before and the last

count to be a combination of the entire complaint.” Id. at 1321.

While incorporating preceding paragraphs is not always frowned

upon,    the     Eleventh   Circuit    forbids   plaintiffs     from   rolling

specific allegations made in one count into successive counts

because it leads to a situation “where most of the counts (i.e.,

all but the first) contain irrelevant factual allegations and legal

conclusions.” Id. Here, Plaintiffs began each count with either

“Plaintiffs repeat and reallege the allegations set forth in the

preceding paragraphs, as if fully set forth herein,” dkt. no. 43

¶¶ 35, 37, 38, 40-45, or “The allegations in each of the above

paragraphs are incorporated by reference herein,” id. ¶¶ 36, 39.

       Second, while Plaintiffs assert eleven different “causes of

action” in eleven different counts, at least three of those counts

allege more claims than those stated in the heading. For example,

in Plaintiffs’ first claim, “Violation of Georgia RICO Act and

Federal RICO Statutes for Mortgage Fraud,” id. ¶ 35, itself three-

claims-in-one,       Plaintiffs    allege      another   five    new   claims:

negligent misrepresentation, theft by taking, theft by deception,

mail    fraud,    and   wire   fraud   (with   the   latter   four   being   the

predicate offenses for their Georgia and Federal RICO claims).




                                        8
   Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 9 of 16



See Dkt. No. 43 ¶ 35. 5 Likewise, under Plaintiffs’ “Defective

Foreclosure Closing Disclosure” claim, apparently based on the

Georgia      Residential       Mortgage       Act     (citing    to      O.C.G.A.

§ 7-1-1014(3)), Plaintiffs also assert what appear to be contract

claims, requesting this Court find certain provisions of their

Deed   of   Trust    “unconscionable        and   unenforceable”      under    both

Georgia and Federal law. Id. ¶ 37. Similarly, Plaintiffs make a

general cause of action for fraud; however, within that general

claim they allege—rather conclusively—specific types of fraud,

including wire fraud, mail fraud, and bank fraud, along with

violations of the Truth in Lending Act, the Real Estate Settlement

Procedures Act of 1974, and the Consumer Credit Protection Act.

Id. ¶ 40.

       Finally,     the   Amended   Complaint       alleges   “multiple   claims

against     multiple      defendants   without      specifying   which    of   the

defendants are responsible for which acts or omissions, or which

of the defendants the claim is brought against.” Weiland, 792 F.3d

at 1323. Indeed, Plaintiffs allege every claim against every



5 Plaintiffs’ RICO Statement is unhelpful in navigating this claim because

instead of stating specifically what actions Defendants took that give rise to
Plaintiffs’ state and federal RICO claims, Plaintiffs instead present conclusory
allegations that each Defendant committed various predicate offenses (many of
which are not also alleged in the Amended Complaint), recount extraneous facts
unrelated to their RICO claims, and generally fail to clearly connect what facts
they do allege to their RICO claims, particularly as they relate to mortgage
fraud. See generally Dkt. No. 44. More concisely, Plaintiffs’ RICO statement is
unhelpful to the Defendants (and the Court) because it does not comply with the
specificity requirements of Federal Rule of Civil Procedure 9(b) and Local Rule
9.1.


                                        9
  Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 10 of 16



Defendant   because,   as   they   admit,   they   lack   the   information

necessary to differentiate the various Defendants and the acts

they took (an issue they hoped to resolve through discovery). See

Dkt. No. 53 at 3. This choice in pleading style is particularly

troubling in the instant case because Plaintiffs pled fraud and

RICO claims. Fraud and RICO claims must comply with the specificity

requirements of Federal Rule of Civil Procedure 9(b) so that

Defendants are alerted to “the precise misconduct with which they

are charged and protect[ed] . . . against spurious charges of

immoral and fraudulent behavior.” U.S. ex rel. Clausen v. Lab.

Corp. of Am., 290 F.3d 1301, 1310 (11th Cir. 2002) (citations

omitted).

     The unity of these three shortcomings in Plaintiffs’ Amended

Complaint is its downfall. The reincorporation of every count into

the next, the multiple claims within one single count, and the

Plaintiffs’ decision to allege all claims against every Defendant

without distinction make it impossible for Defendants to have

“adequate notice of the claims against them and the grounds upon

which each claim rests.” Weiland, 792 F.3d at 1323. As such,

Plaintiffs’ Amended Complaint violates Rule 8(a) and Rule 10(b).

It is a shotgun pleading and due to be dismissed.




                                    10
  Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 11 of 16



II.     Plaintiffs Will Not Receive A Fourth Opportunity to Amend
        Their Complaint.

        The Court is sympathetic to Plaintiffs’ position. They are

proceeding pro se, which is, in part, why they received multiple

chances, additional time, and detailed instructions to assist them

in submitting a complaint and RICO Statement that would comply

with the Federal Rules of Civil Procedure and the Local Rules.

There may, indeed, be a viable claim buried somewhere within one

of the attempts; however, as presented they are not cognizable by

the Court because they are not properly pled. Courts are not “de

facto    counsel”   for   pro   se   litigants   and   cannot   “rewrite   an

otherwise deficient pleading” to sustain an action that is not

properly pled. GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359,

1369 (11th Cir. 1998).

        Typically, when a plaintiff presents the Court with a shotgun

pleading, the Court gives the plaintiff an opportunity to amend

their complaint so that it complies with the Federal Rules of Civil

Procedure. See Vibe Micro, 878 F.3d at 1296 (“When a litigant files

a shotgun pleading . . . a district court must sua sponte give him

one chance to replead before dismissing his case with prejudice on

non-merits shotgun pleading grounds.”). In so doing, the court’s

repleading order must “explain how the offending pleading violates

the shotgun pleading rule so that the party may properly avoid

future shotgun pleadings.” Id. If, after doing so, the plaintiff



                                      11
  Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 12 of 16



fails to file a compliant pleading, then the district court may

dismiss the plaintiff’s federal causes of action with prejudice

and its state causes of action without prejudice. Id. at 1296-97

(citing Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999)).

       Here, the Court afforded such procedural protections to the

Plaintiffs and then some. First, instead of dismissing Plaintiffs’

Complaint, dkt. no. 1, the Court issued an Order denying the

original Defendants’ motion to dismiss, granting their motion for

a more definite statement, and providing Plaintiffs with the

opportunity to file an amended complaint (the “Repleading Order”).

See Dkt. No. 32. In the Repleading Order, the Court informed

Plaintiffs that their amended complaint needs to comply with Rule

8(a) and 10(b), id. at 1-2, 3, and must present each claim with

“such clarity and precision that [each] defendant will be able to

discern what the plaintiff is claiming and [be able] to frame a

responsive pleading,” id. at 3 (quoting Anderson v. Dist. Bd. of

Trs. Of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)).

Moreover, the Court pointed out Plaintiffs’ Complaint failed to

“connect   their    factual    allegations   to   violations   of   specific

provisions of the statutes,” was “devoid of specific allegations

with    respect    to   each   defendant,    [did]   not   identify   which

Defendants[] undertook what acts . . . and [did] not identify [any]

specific agreement[s]” at issue. Id. at 5.




                                     12
     Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 13 of 16



       Regarding    Plaintiffs’      attempt     to    allege    fraud       and   RICO

violations,     the    Court    instructed      Plaintiffs       to    “state      with

particularity the circumstances constituting fraud or mistake,”

noting the Eleventh Circuit has interpreted Rule 9(b) to require

parties     alleging    RICO    claims     to    “allege:       (1)    the    precise

statements, documents, or misrepresentations made; (2) the time

and place of and person responsible for the statement; (3) the

content and manner in which the statements misled the Plaintiffs;

and (4) what the Defendants gained by the alleged fraud.” Id. at

5 (quoting Fed. R. Civ. P. 9 and citing Ambrosia Coal & Const. Co.

v. Pages Morales, 482 F.3d 1309, 1316-17 (11th Cir. 2007)). The

Court then ensured Plaintiffs were aware that under Southern

District of Georgia Local Rule 9.1, Plaintiffs must also file a

RICO statement summarizing the basis of their claim within 14 days

of    filing   suit.   Dkt.    No.   32   at    5.    The   Court     concluded     the

Repleading Order by warning Plaintiffs that “failure to adequately

plead causes of action . . . can result in dismissal.” Id. at 6.

       In response, Plaintiffs filed their Amended Complaint, which,

as noted, was in some ways worse than the original. Dkt. No. 43.

Plaintiffs also filed a RICO Statement, which, as discussed above,

did not comply with the specificity requirements of both Federal

Rule 9(b) and Local Rule 9.1. See Dkt. No. 44. Then, while the new

round of Defendants’ respective motions to dismiss were pending,

Plaintiffs filed a motion for leave to file a second amended


                                          13
  Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 14 of 16



complaint, followed by an amended motion for leave to file a second

amended complaint. Dkt. Nos. 114, 120 (respectively). The Court

denied both motions on procedural and substantive grounds. Dkt.

No. 128 at 3. Afterwards, Plaintiffs renewed their motion for leave

to file a second amended complaint, dkt. no. 132, to which they

attached a Second Amended Complaint, dkt. no. 132-1, that they

later updated, see dkt. no. 175-1 (“Completed Second Amended

Complaint”). On August 13, 2020, the Magistrate Judge denied

Plaintiffs’ motion after reviewing Plaintiffs’ Completed Second

Amended Complaint, finding that attempt at a successful complaint

was also a shotgun pleading. Dkt. No. 182 at 13. In summary,

despite clear warnings of deficiencies, Plaintiffs’ attempts only

worsened. See Dkt. No. 182 at 3 (discussing the proposed Completed

Second Amended Complaint which added new Defendants and ballooned

to include 105 exhibits, totaling 343 pages).

     At this stage, Plaintiffs have tried to plead their various

causes of actions against an ever-growing number of Defendants

three times—four, when counting the two most recent proposed second

amended complaints, separately. As stated by Plaintiffs, each

attempt sought, in part, to rectify “the ‘shot gun’ pleading claims

[and] clarify which Defendant is being accused of which claims.”

Dkt. no. 120 at 7; Dkt. No. 132 at 9; see also Dkt. No. 114 at 2

(seeking to “clarify the existing causes of actions [sic] against

Defendants”). Despite Plaintiffs efforts, and despite the Court


                                  14
    Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 15 of 16



providing    them   with   instructions    on   how   to   do   so,   multiple

opportunities to do so, and a warning about the consequence of

failing to do so, Plaintiffs have not put together a complaint

(and accompanying RICO statement) that complies, as it must, with

Federal Rules of Civil Procedure 8(a)(2), 9(b), 10(b), and Local

Rule 9.1. In this particular case, providing Plaintiffs with

another    opportunity     to   correct   the   deficiencies    the   Amended

Complaint would be unwarranted and futile. As Plaintiffs have

stated, they intend to utilize discovery to figure out certain

specific details of who should be sued for what, a practice which

inverts the sequence called for by the Federal Rules of Civil

Procedure. 6 Therefore, dismissal of Plaintiffs’ Amended Complaint

is warranted.

                                 CONCLUSION

      Plaintiffs’ Amended Complaint, dkt. no. 43, is DISMISSED. The

federal causes of action are dismissed with prejudice. The state

causes of action are dismissed without prejudice. All remaining

motions are DENIED AS MOOT. The Clerk is DIRECTED to close this

case.




6 Plaintiffs themselves viewed their Second Amended Complaint as a placeholder
they intended to modify as new information developed. Dkt. No. 132 at 2, 3.
Indeed, Plaintiffs’ Completed Second Amended Complaint grew larger still,
asserting 16 claims against 62 defendants (twelve by name, fifty as “Doe”
defendants).


                                     15
Case 5:19-cv-00034-LGW-BWC Document 184 Filed 09/02/20 Page 16 of 16




  SO ORDERED, this 2nd day of September, 2020.




                                                                 _
                               HON. LISA GODBEY WOOD, JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA




                                16
